DETAILED ACTION
Claims 1 – 5 have been presented for examination. 
This office action is in response to submission of the application on 11/15/2018.
Examiner left a voicemail for agent of record Xia Li on 02/24/2022, and called again on 02/25/2022 to make suggestions to overcome the 35 USC 101 rejections.  However, no response was received.  Therefore, the below rejections are made.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN201810966248.1 It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-5 are allowable if the 35 USC 101 rejections are overcome and the scope of the claims do not introduce further rejections.  The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record take together or in combination disclose the independent claim 1 control method for converting a time-varying system into a time-invariant system, comprising the following steps:

    PNG
    media_image1.png
    322
    677
    media_image1.png
    Greyscale
, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Sariyildiz et al. “On the Explicit Robust Force Control via Disturbance Observer” teaches output of disturbance observer is multiplied by inverse nominal torque coefficient and subtracted from desired motor to control the system. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

	Bertoluzzo et al. “Performance analysis of a servo system with high-bandwidth torque disturbance observer” teaches an observer and multiplying the total disturbance by a reciprocal of a transfer function. However does not appear to explicitly disclose 

	Ohnishi et al. “Motion Control for Advanced Mechatronics” teaches a disturbance observer based on the measured state and system output, and multiplying the total disturbance by a reciprocal of a transfer function. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

Madonski et al. “Method of Sensor Noise Attenuation in High–Gain Observers — Experimental Verification on Two Laboratory Systems” teaches estimating the entire disturbance and an extended state observer. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.

Benmansour et al. “Extended State Observer Based Control of Attitude Stabilization for Flexible Spacecraft with Solar Pressure and Slosh Disturbances” teaches inputting control signal and sensor measurements into an observer. However does not appear to explicitly disclose inputting the measured disturbance, a control signal from the controller and an nth-order signal into an extended state observer to estimate the rest disturbance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 stand rejected under 35 U.S.C. 101 (see below).  Examiner suggests reciting Embodiment 2 (dual-mechanical arm) disclosed at Paragraph 56 in order to overcome the rejection by integrating the abstract idea into a practical application.  Examiner further suggests including all the variables of Embodiment 2, together with their explicit definitions in the claim language (e.g. Theta is the angle of the arm, Theta-dot is the first time derivative of Theta, etc.).  Further consideration would be required.
Claims 1 - 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a method) control method for converting a time-varying system into a time-invariant system, comprising: 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    232
    678
    media_image2.png
    Greyscale

[AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    177
    677
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    141
    676
    media_image4.png
    Greyscale

These limitations, alone or in combination, amount to mathematical formulas or equations (see MPEP 2106.04(a)(2)(I)(B)). For example, the “amplifying”, “summing”, “multiplying”, and “difference” amount to mathematical operations recited as words.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    232
    678
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    52
    681
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    57
    666
    media_image6.png
    Greyscale

The “S1”, “S7” recite setting up a control loop control in a generic manner and without any detail on the physical implementation beyond the use of a generic physical controller.  Therefore, they amount to reciting the words “apply it” (see MPEP 2106.05(f)).  The “S2” portions and “S5” are recited at a high-level of generality and without any detail on the physical implementation beyond the use of a generic physical sensor and a generic physical extended state observer.  Therefore, they amount to insignificant data gathering (see MPEP 2106.04(d) referencing MPEP 2016.05(g)). The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the recited “S1” and “S7” amount to reciting the words “apply it”, and the “S2” portions and “S5” amount to insignificant data-gathering.  The additional physical (see MPEP 2106.05(b)(I)).  Mere instructions to apply an exception at a high-level of generality and with generic hardware components cannot provide an inventive concept.  The courts have recognized mere data-gathering as well understood, routine, and conventional (see MPEP 2016.05(g)). For at least these reasons, the claims are not patent eligible.

Dependent claims 2 - 5 recites the same statutory category as the parent independent claim.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: 

    PNG
    media_image7.png
    80
    671
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    85
    670
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    119
    665
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    120
    671
    media_image10.png
    Greyscale

The claim 2 appears to further limit “S7” since compensating a varying part of a time-varying system would result in a time-invariant system.  However, the “varying” is recited at a high-level of generality with respect to the control loop and/or controller such that it amounts to reciting the words “apply it”.  The claim 3 appears to further limit “S2” since it affects how the (n-1)th and 0th coefficients are acquired.  Therefore the “measured or estimated” amounts to insignificant data-gathering.  The claim 4 appear to further limit only “S7” since the extended state observer already is “to estimate the rest disturbance” in “S5”, and since the actual compensation of the time-varying system occurs in “S7”.  And the “compensates” is recited at a high-level of generality with respect to the control loop and/or controller such that it amounts to reciting the words “apply it”.  The claim 5 “measured disturbance is set to be 0” modifies how the measured disturbance is collected in “S5”, and the “compensates the total disturbances directly” further modifies how the time-varying system is compensated from claim 2.  Therefore the “measured disturbance is set to 0” amounts to insignificant data gathering, and the “compensates the total disturbances directly” amounts to reciting the words “apply it”.  The claim is directed to an abstract idea
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “varying”, “compensates” and “compensates the total disturbances (see MPEP 2016.05(g)). For at least these reasons, the claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148